Citation Nr: 1510313	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from November 26, 1954 to February 2, 1955.  She was in the Air Force Reserve from September 1952 to September 1955.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a Video Conference hearing in January 2015.  At that time she submitted additional evidence along with a waiver of RO review of that evidence.   

A review of the Veteran's electronic Virtual VA folder reveals that this folder contains the transcript for the Veteran's hearing and that all other documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at her January 2015 hearing that she was exposed to the acoustic trauma of rifle fire during service without the use of ear protection.   In conjunction with the hearing she submitted a photo of a woman firing a rifle in service and indicates that this woman is herself.  She also reported a bad ear infection during service.  Currently there are no medical opinions of record regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  Given the Veteran's assertions and the supporting photograph, along with a September 2007 VA audiology consult indicating that the Veteran has bilateral hearing loss, the Board finds that a VA audiology examination with opinion should be obtained regarding the Veteran's hearing loss and tinnitus claims.  Accordingly, the Veteran's claims must be remanded for such an examination and accompanying opinions.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the auditory thresholds measured at the September 2007 VA audiology consult are not of record, are pertinent to the Veteran's claim, and should be obtained.  

The Veteran's VA treatment records make many references to medical treatment at Kaiser.  Copies of the Kaiser treatment records and any other pertinent records identified by the Veteran should be requested.  

The service treatment records (STRs) in the Veteran's file consist of dental health records, a September 1953 reserve enlistment examination report and report of medical history, and August 1953 annual examination and medical history reports.  At her hearing the Veteran stated that she had received notice that her STRs were burned in the 1973 fire in St. Louis.  The current record does not contain any official notice that the Veteran's STR's were destroyed in the St. Louis fire.  Another attempt should be made to obtain any additional STRs, as well as verification that any such records may have been destroyed by the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).

The most recent VA treatment record on file is dated May 6, 2010.  The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record the Veteran's VA treatment records dated from May 7, 2010 to present.

2.  Obtain a complete copy of the September 2007 VA audiology consult that includes the recorded auditory thresholds measured during the audiometric testing.  If such records cannot be found and are determined not to exist, such should be noted in the record.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to submit those records if she has copies of them.

3.  Make another attempt to obtain the remainder of the Veteran's STRs including from her Reserve service.  

4.  Contact the Veteran and request that she identify any relevant records, including Kaiser Permanente records, that are not already of record pertaining to her claimed hearing loss and tinnitus disabilities.  Provided that any authorization necessary for the release of such documents has been provided, attempt to obtain the identified records.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the above actions have been accomplished, schedule the Veteran for an audiological examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus disability.  The Veteran's claims folder should be made available to the examiner.  The examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus disabilities found are due to the Veteran's military service.  

Review of the entire file is required; however, attention is invited to the Veteran's hearing testimony regarding her period of active duty (see Virtual VA, receipt date January 13, 2015); active duty orders and photograph on the rifle range (see VBMS, document labeled Correspondence, receipt date January 6, 2015).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the absence of documented medical treatment in the service treatment records cannot serve as the sole basis for a negative opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




